DETAILED ACTION
This office action is in response to an application filed 5/21/2018 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/6/2018, 9/6/2019, 5/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahraray et al. (US 2015/0145995) (hereinafter Shahraray).

In regard to claim 1, Shahraray discloses a display assembly [¶0027; displayed via a display device (e.g., on the dashboard) and/or superimposed on a display surface], comprising: 
[¶0027, ¶0042; objects can rendered on a windshield, car window, minor, dashboard display. Fig.6; windshield display (602) with sub-display (604)]; and 
	an image processing apparatus in communication with the vehicle display screen [¶0056-¶0058; processor 1102 for controlling all onboard operations and processes... automotive system 1100 can include a display 1110 for displaying received content (and/or content to be transferred) and/or for displaying text information related to operating and using the device features. In one example, the display can include an HUD. A serial I/O interface 1112 is provided in communication with the processor 1102 to facilitate serial communication], 
	wherein the image processing apparatus is configured to synthesize landscape images of a same route [¶0027; visualization component 114 can generate an enhanced view of an environment surrounding Vehicle 1 (102) by combining data received from sensors 106 and the enhanced view information received via the data reception component 112. ¶0029; data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information that represents the area in optimal conditions (e.g., a high-resolution image of the road on a sunny day)... data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information. ¶0030; data transfer component 206 can transfer the enhanced view information associated with a specific area in response to determining that the Vehicle 1 (102) is within a specified distance from the area and/or approaching the area. ¶0044; data (e.g., images and/or video) sensed by sensors (e.g., sensors 108) of one or more other cars that have recently travelled along the same road. ¶0047; determining that the car 702 is also travelling via the road 714 (at the same time or a later time) and is located within a specified distance from the pothole 712, sensor data associated with the pothole 712 can be transmitted to the car 702 as the car 702 approaches the pothole (e.g., via links 706, 708 1, 708 2, and/or via network servers 202)] captured at different environmental visibilities [¶0022; facilitate augmentation of the information sensed by the car's sensors with additional data sensed by sensors on other cars, as well as information from other sources, communicated to the car directly... additional information can comprise data that cannot be currently sensed by the car's sensors due to various factors, such as, but not limited to, weather conditions (e.g., low visibility conditions), time of day (e.g., day view is displayed at night), location of sensors on the vehicle (e.g., a sedan's view can be enhanced with data from a truck's sensors that are located higher than those of the sedan), hardware capabilities of the sensors, etc. ¶0029; images and/or video clips of the same area captured by the different sensors 108 1-108 N can differ based on various factors, such as, but not limited to, weather conditions (e.g., fog, rain, snow on the road, etc.), time of day (e.g., an image captured at night is different from an image captured during the day), location of the sensor on the vehicle (e.g., sensors on a truck can be located higher than those on a sedan and can accordingly capture different views of the same section of the road), hardware capabilities of the sensors (e.g., sensors with different hardware capabilities can capture images with different resolutions), etc.], and 
	wherein the image processing apparatus is further configured to instruct the vehicle display screen to display an actual landscape with a higher environmental visibility than a current environmental visibility when the vehicle runs on the same route [Fig.6; enhanced view image (604) displayed with better visibility than the visibility of the windshield display (602). ¶0039; sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc. ¶0041; during low visibility conditions, a pothole on the road may not visible in the video data captured via sensors 106 (and/or to the naked eye). In this example scenario, data regarding the pothole received from the enhanced view information can be added to the sensor data by the view enhancement component 502... data regarding the traffic sign received from the enhanced view information can be added to the sensor data by the view enhancement component 502. ¶0044; enhanced view 604 of the road captured (e.g., by sensors 108) during the daytime is projected (e.g., by utilizing visualization component 114) on the windshield 602 such that the driver can easily identify obstacles, for example, a pothole (606 2, 606 1), that otherwise are not visible to the naked eye and/or would not be detected by the car's sensor's (e.g., due to low visibility conditions, obstacles, other cars on the road blocking the driver's view, water or snow on the road that covers the pothole, etc.)].


In regard to claim 7, Shahraray discloses the display assembly according to claim 1. Shahraray further discloses, 
	wherein the vehicle display screen is a front windshield of the vehicle [Fig.6; windshield display (602). ¶0042; objects can rendered on a windshield, car window, minor, dashboard display and/or connected user equipment such as, but not limited to a wearable device—driver's glasses/watch, a communicatively coupled navigation system, a mobile phone, tablet computer, etc.]; or 
	the vehicle display screen is disposed on a partial or entire surface of the front windshield of the vehicle [Fig.6; windshield display (602) with sub-display (604). ¶0042; objects can rendered on a windshield, car window, minor, dashboard display and/or connected user equipment such as, but not limited to a wearable device—driver's glasses/watch, a communicatively coupled navigation system, a mobile phone, tablet computer, etc.]; or 
	the vehicle display screen is a vehicle projection screen disposed on the front windshield of the vehicle or being the front windshield of the vehicle [¶0042; rendering component 506 can include a laser and/or most any projection device that generates an excitation light to project the objects on the windshield]; or 
[¶0042; objects can rendered on a windshield, car window, minor, dashboard display and/or connected user equipment such as, but not limited to a wearable device—driver's glasses/watch, a communicatively coupled navigation system, a mobile phone, tablet computer, etc.].

In regard to claim 9, Shahraray discloses a vehicle [Fig.1; Vehicle (102)], comprising a display assembly according to claim 1 [Fig.1; Vehicle (102) with visualization component (114). See also the rejection of claim 1].

In regard to claim 10, Shahraray discloses a displaying method of a display assembly according to claim 1 [See the rejection of claim 1], comprising: 
	comparing [¶0037; system 400 selects relevant sensor data that is to be transmitted to a vehicle based on analysis of metadata associated with the received sensor data. ¶0039; data selection component 412 is utilized to determine relevant data that is to be transmitted to a particular vehicle at a particular time. The data selection component 412 can select a portion of the sensor data 404 based on the metadata 406 associated with the portion of the sensor data 404. In one example, sensor data 404 related to a current location of a car (and/or a location that the car is approaching) can be selected.... , sensor data 404 recorded by high resolution (e.g., high definition (HD) video clips) sensors can be selected in response to determining that the sensors on the car have a lower resolution. ¶0049;  determining how to combine sensor data received from multiple vehicles, selecting data that is to be transmitted to a vehicle, determining when to transmit the data to the vehicle, etc. can be facilitated via an automatic classifier system implemented by analysis component 802. ¶0023; metadata associated with the first and second sensor data can be compared to determine whether the first sensor data satisfies the defined quality criterion], adjusting [¶0042; object placement component 504 can determine a location on the windshield in a manner such that such the diver sees the objects overlaid with visual images through the windshield. Based on the placement of the objects, a rendering component 506 can present the objects via the selected display interface...  Sensors located inside the car (not shown) can monitor position, motion and/or gaze of an occupant's eyes to modify the placement of the objects, such the objects are accurately superimposed ¶0044; image or data (606 2) can be identically sized and/or an exact three-dimensional representation of the actual pothole (which may not be directly or completely visible to the driver at the current time/location). ¶0049; determining how to combine the enhanced view information received from another vehicle and the sensor data collected by sensors 106, when and/or where to display the combined data, when and what data to request from other vehicles, etc.] and synthesizing landscape images of a same route [¶0027; visualization component 114 can generate an enhanced view of an environment surrounding Vehicle 1 (102) by combining data received from sensors 106 and the enhanced view information received via the data reception component 112. ¶0029; data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information that represents the area in optimal conditions (e.g., a high-resolution image of the road on a sunny day)... data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information. ¶0030; data transfer component 206 can transfer the enhanced view information associated with a specific area in response to determining that the Vehicle 1 (102) is within a specified distance from the area and/or approaching the area. ¶0044; data (e.g., images and/or video) sensed by sensors (e.g., sensors 108) of one or more other cars that have recently travelled along the same road. ¶0047; determining that the car 702 is also travelling via the road 714 (at the same time or a later time) and is located within a specified distance from the pothole 712, sensor data associated with the pothole 712 can be transmitted to the car 702 as the car 702 approaches the pothole (e.g., via links 706, 708 1, 708 2, and/or via network servers 202)] captured at different environmental visibilities [¶0022; facilitate augmentation of the information sensed by the car's sensors with additional data sensed by sensors on other cars, as well as information from other sources, communicated to the car directly... additional information can comprise data that cannot be currently sensed by the car's sensors due to various factors, such as, but not limited to, weather conditions (e.g., low visibility conditions), time of day (e.g., day view is displayed at night), location of sensors on the vehicle (e.g., a sedan's view can be enhanced with data from a truck's sensors that are located higher than those of the sedan), hardware capabilities of the sensors, etc. ¶0029; images and/or video clips of the same area captured by the different sensors 108 1-108 N can differ based on various factors, such as, but not limited to, weather conditions (e.g., fog, rain, snow on the road, etc.), time of day (e.g., an image captured at night is different from an image captured during the day), location of the sensor on the vehicle (e.g., sensors on a truck can be located higher than those on a sedan and can accordingly capture different views of the same section of the road), hardware capabilities of the sensors (e.g., sensors with different hardware capabilities can capture images with different resolutions), etc.]; 
	displaying, by a vehicle display screen [¶0027, ¶0042; objects can rendered on a windshield, car window, minor, dashboard display. Fig.6; windshield display (602) with sub-display (604)], an actual landscape image with a higher environmental visibility than the current environmental visibility [¶0039; sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc.). ¶0053; enhanced view data can include images/video clips of the environment from the second sensor data that cannot be currently captured by the sensors of the first car (e.g., due to objects blocking the sensors, hardware capabilities of the sensors, low visibility conditions, position of the sensors on the first car, etc.) can be identified. At 908, the enhanced view data can be presented to the occupants of the first car (e.g., in real-time or near real-time as the first car moves through the environment). Fig.6; enhanced view (604) with better visibility than the image currently displayed by the windshield (602)], based on a previously obtained result [¶0039; data selection component 412 can select a portion of the sensor data 404 based on the metadata 406 associated with the portion of the sensor data 404. In one example, sensor data 404 related to a current location of a car (and/or a location that the car is approaching) can be selected...  sensor data 404 recorded during the day can be transmitted to the car during evenings/nights... sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal].

In regard to claim 14, Shahraray discloses an image processing apparatus in communication with a vehicle display screen [¶0056-¶0058; processor 1102 for controlling all onboard operations and processes... automotive system 1100 can include a display 1110 for displaying received content (and/or content to be transferred) and/or for displaying text information related to operating and using the device features. In one example, the display can include an HUD. A serial I/O interface 1112 is provided in communication with the processor 1102 to facilitate serial communication], 
	wherein the image processing apparatus is configured to synthesize landscape images of a same route [¶0027; visualization component 114 can generate an enhanced view of an environment surrounding Vehicle 1 (102) by combining data received from sensors 106 and the enhanced view information received via the data reception component 112. ¶0029; data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information that represents the area in optimal conditions (e.g., a high-resolution image of the road on a sunny day)... data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information. ¶0030; data transfer component 206 can transfer the enhanced view information associated with a specific area in response to determining that the Vehicle 1 (102) is within a specified distance from the area and/or approaching the area. ¶0044; data (e.g., images and/or video) sensed by sensors (e.g., sensors 108) of one or more other cars that have recently travelled along the same road. ¶0047; determining that the car 702 is also travelling via the road 714 (at the same time or a later time) and is located within a specified distance from the pothole 712, sensor data associated with the pothole 712 can be transmitted to the car 702 as the car 702 approaches the pothole (e.g., via links 706, 708 1, 708 2, and/or via network servers 202)] captured at different environmental visibilities [¶0022; facilitate augmentation of the information sensed by the car's sensors with additional data sensed by sensors on other cars, as well as information from other sources, communicated to the car directly... additional information can comprise data that cannot be currently sensed by the car's sensors due to various factors, such as, but not limited to, weather conditions (e.g., low visibility conditions), time of day (e.g., day view is displayed at night), location of sensors on the vehicle (e.g., a sedan's view can be enhanced with data from a truck's sensors that are located higher than those of the sedan), hardware capabilities of the sensors, etc. ¶0029; images and/or video clips of the same area captured by the different sensors 108 1-108 N can differ based on various factors, such as, but not limited to, weather conditions (e.g., fog, rain, snow on the road, etc.), time of day (e.g., an image captured at night is different from an image captured during the day), location of the sensor on the vehicle (e.g., sensors on a truck can be located higher than those on a sedan and can accordingly capture different views of the same section of the road), hardware capabilities of the sensors (e.g., sensors with different hardware capabilities can capture images with different resolutions), etc.], and 
	wherein the image processing apparatus is further configured to instruct the vehicle display screen to display an actual landscape with a higher environmental visibility than a current environmental visibility when the vehicle runs on the same route [Fig.6; enhanced view image (604) displayed with better visibility than the visibility of the windshield display (602). ¶0039; sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc. ¶0041; during low visibility conditions, a pothole on the road may not visible in the video data captured via sensors 106 (and/or to the naked eye). In this example scenario, data regarding the pothole received from the enhanced view information can be added to the sensor data by the view enhancement component 502... data regarding the traffic sign received from the enhanced view information can be added to the sensor data by the view enhancement component 502. ¶0044; enhanced view 604 of the road captured (e.g., by sensors 108) during the daytime is projected (e.g., by utilizing visualization component 114) on the windshield 602 such that the driver can easily identify obstacles, for example, a pothole (606 2, 606 1), that otherwise are not visible to the naked eye and/or would not be detected by the car's sensor's (e.g., due to low visibility conditions, obstacles, other cars on the road blocking the driver's view, water or snow on the road that covers the pothole, etc.)].
	See claim 1 for elaboration on Shahraray. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al. (US 2015/0145995) (hereinafter Shahraray) in view of Miyajima (US 2011/0246027).

In regard to claim 2, Shahraray discloses the display assembly according to claim 1. Shahraray further discloses, wherein the image processing apparatus comprises: 
	an image library, configured to prestore a first landscape image of a first route captured at a first environmental visibility [¶0038; Data aggregation component 204 can receive sensor data from one or more vehicles via most any communication network (e.g., cellular network). As an example, the sensor data can be received periodically, in real-time, on demand, in response to detecting an event, etc. In one example, the sensor data can include (or be appended with) metadata, for example, indicative of a timestamp and/or location at which the sensor data was captured... data aggregation component 204 can store the sensor data 404, metadata 406, and supplemental data 408 in data store 402. ¶0039; data selection component 412 can select a portion of the sensor data 404 ... sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility)];  
	a camera disposed at least partially outside of the vehicle [Fig.7; sensor (106) mounted outside the vehicle (702). ¶0024; sensors 106 and/or 108 can include most any sensing device, such as, but not limited to, optical sensors (e.g., cameras). ¶0058; automotive system 1100 can also include sensors 1130 comprising a camera 1122], configured to real timely shoot a second landscape image of the first route at a second environmental visibility [¶0034; current view captured by the sensors. ¶0025; image and/or video of the same road segment currently being captured by sensors 106. ¶0039; current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc.)], where the first environmental visibility is higher than the second environmental visibility [¶0039; sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc.) ¶0046; sensor data captured by sensors 108 can include data that cannot be captured by sensors 106 of the car 702 at the current time due to various factors such as, but not limited to, obstacles that block a view of the sensors 106, low visibility conditions, hardware capabilities of the sensors 106, position of the sensors 106, sensors 106 have malfunctioned or are not operating properly, etc.]; 
	a comparator, configured to .... judge whether a real time position of the vehicle coincides with a position where the first landscape image is captured [¶0029-¶0030; images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors 108 1-108 N when the vehicles 104 1-104 N travel within the given area... determining that the Vehicle 1 (102) is within a specified distance from the area and/or approaching the area]; 
	an image synthesizer, configured to synthesize the first landscape image and the second landscape image into an actual landscape image at the first environmental visibility [¶0041;  view enhancement component 502 can enhance sensor data from the sensors 106 with one or more objects determined based on the enhanced view information received from the data reception component. For example, during low visibility conditions, a pothole on the road may not visible in the video data captured via sensors 106 (and/or to the naked eye). In this example scenario, data regarding the pothole received from the enhanced view information can be added to the sensor data by the view enhancement component 502. ¶0049; determining how to combine the enhanced view information received from another vehicle and the sensor data collected by sensors 106. ¶0050; presentation data that combines the enhanced view information received from another vehicle and the sensor data collected by sensors 106, when and/or where to display the presentation data, when and/or what data to request for from other vehicles (e.g., automatically requesting for a day view of the road in response to low light/low visibility conditions being detected), etc.] and to send the actual landscape image to the vehicle display screen [¶0027; the enhanced view of the road containing information that is not visible to the naked eye (and/or the sensors 106) can be displayed via a display device (e.g., on the dashboard) and/or superimposed on a display surface, such as, but not limited to, a windshield, a minor, a side/rear window, etc.] when the comparator determines that the real time position of the vehicle coincides with the position where the first landscape image is captured [¶0030; data transfer component 206 can transfer the enhanced view information associated with a specific area in response to determining that the Vehicle 1 (102) is within a specified distance from the area and/or approaching the area. ¶0039; sensor data 404 related to a current location of a car (and/or a location that the car is approaching) can be selected]. 
	Shahraray does not explicitly disclose a comparator, configured to compare the first landscape image and the second landscape image, so as to judge whether a real time position of the vehicle coincides with a position where the first landscape image is captured. However Miyajima discloses,
	a comparator, configured to compare the first landscape image and the second landscape image [¶0026-¶0028; reference image data becomes the reference data associated with the image-capturing position, that is, the specific position and the target vehicle movement amount...  actually-captured image, which is obtained by capturing an image of a scene using the vehicle-mounted camera, and the image-capturing position and the image-capturing direction of the actually-captured image, which are used to extract the reference data from the reference data DB 92, are input (step 11)...  set of the reference data associated with the image-capturing positions (the specific positions) in the error range is extracted from the reference data DB 92 as a matching candidate reference dataset... Each reference data included in the extracted matching candidate reference dataset is set as the pattern, and the processing of pattern matching between each pattern and the data for matching generated from the actually-captured image is performed as the scenic image recognition (step 14)], so as to judge whether a real time position of the vehicle coincides with a position where the first landscape image is captured [¶0028; When the reference data, which is set as the pattern, matches the data for matching (step 15), the image-capturing position associated with the reference data that matches the data for matching is retrieved... retrieved image-capturing position is determined to be a formal vehicle position, instead of the estimated vehicle position (step 17). ¶0046; scene matching unit 6 performs the pattern matching processing on the data for matching that is the image feature point data transmitted from the captured image processing unit 5, using, as the matching pattern, the reference data extracted from the reference data DB 92 based on the estimated vehicle position transmitted from the vehicle position determination unit 45. When the reference data matches the data for matching, the image-capturing position associated with the matching reference data is retrieved. The retrieved image-capturing position is transmitted to the vehicle position determination unit 45, as the vehicle position. ¶0010; matching is sequentially repeated between the reference data and the captured image that is obtained while the vehicle is actually traveling, and the reference data associated with the specific position and the target vehicle movement amount matches the captured image, it is possible to recognize the appropriate target vehicle movement amount of the vehicle at the specific position. Also, because the vehicle position is determined based on the image recognition of the captured image of an ordinary scene, the determination of the vehicle position is not influenced by road conditions]. 
	Miyajima, like Shahraray, discloses cameras mounted on vehicles for capturing the environment surrounding the vehicle. Additionally, Miyajima discloses a database of images that are previously captured vehicle images of a route in which one or more vehicle travel (similar to the "image library" of the instant application and the data store of Shahraray). An estimation of the vehicle's current position is determined and based thereon images are retrieved from the database wherein the images correspond to 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display assembly disclosed by Shahraray with the image comparison as disclosed by Miyajima in order to provide and improved position estimation for the vehicle [Miyajima ¶0012, ¶0049] as well as improved vehicle navigation by providing target steering and other target vehicle parameters which assist a vehicle in maintaining a desired route [Miyajima ¶0033, ¶0054]. Specifically, although Shahraray discloses detecting an estimated position of the vehicle, Miyajima discloses that an estimated vehicle position can be refined to produce a more accurate vehicle position and comparing the images in the disclosed manner can provide improved navigation signals that allow the vehicle to maintain a desired trajectory. 

In regard to claim 4, Shahraray in view of Miyajima discloses the display assembly according to claim 2. Shahraray in view of Miyajima further discloses, 
	wherein the image library is further configured to prestore landscape images of a plurality of second routes captured at the first environmental visibility [Shahraray ¶0029; images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors 108 1-108 N when the vehicles 104 1-104 N travel within the given area. It can be noted that the images and/or video clips of the same area captured by the different sensors 108 1-108 N can differ based on various factors, such as, but not limited to, weather conditions (e.g., fog, rain, snow on the road, etc.), time of day (e.g., an image captured at night is different from an image captured during the day), location of the sensor on the vehicle (e.g., sensors on a truck can be located higher than those on a sedan and can accordingly capture different views of the same section of the road), hardware capabilities of the sensors (e.g., sensors with different hardware capabilities can capture images with different resolutions), etc. Shahraray ¶039; sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc.). Miyajima ¶0059; reference data stored in the reference data DB 92 is associated with the image-capturing position and the image-capturing direction (the direction of the optical axis of the camera). The reference data may be associated with the above-described image-capturing situation information, a date on which the image is captured, a weather at the time of image capturing, and the like, in addition to the image-capturing position and the image-capturing direction. Miyajima ¶0043;  route guidance unit 33 is a processing unit that performs computation processing for providing appropriate route guidance to a driver in accordance with the route from the departure point to the destination, which is retrieved by the route search unit 32 as a result of searching]; 
	the image processing apparatus further comprises a positioning circuitry configured to real timely position the vehicle [Shahraray ¶0030; Location data associated with the Vehicle 1 (102) can be determined based on global positioning system (GPS) data and/or route data received from a navigation module onboard the Vehicle 1 (102). Miyajima ¶0044; vehicle position detection module 4 corrects the estimated vehicle position based on the vehicle position determined by the scenic image recognition using the estimated vehicle position] and a selecting circuitry configured to select the first landscape image from the image library and send the first landscape image to the comparator when the positioning circuitry determines that the vehicle runs on the first route [Shahraray ¶0034-¶0035; In response to receiving the query, the network server(s) 202 can locate enhanced view information associated with the current, expected, and/or predicted location of Vehicle 1 (102) (e.g., received from the sensors one or more vehicles) and provide the enhanced view information to the data reception component 112. Miyajima ¶0025;  data for a database that is searchable using the image-capturing position and/or the image-capturing direction as a search condition, that is, the reference data is generated (step 08). Miyajima ¶0045; image-capturing situation information generation unit 7 obtains the area attribute of an area where the vehicle is currently traveling, by searching the database 9 using the coordinates of the vehicle position transmitted from the vehicle position determination unit 45 as a search condition].
	Both Shahraray and Miyajima both disclose databases that include images captured by a plurality of vehicles traveling on a plurality of roads and thus one of ordinary skill in the art would readily recognize that if a vehicle is travelling in a certain "environmental visibility" over different routes, this data would be stored in each of the databases. See claim 1 for motivation to combine. 

In regard to claim 5, Shahraray in view of Miyajima discloses the display assembly according to claim 2. Shahraray further discloses, 
	wherein each of the first landscape image and the second landscape image is a landscape picture sequence or a landscape video sequence [¶0029; images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors 108 1-108 N when the vehicles 104 1-104 N travel within the given area. It can be noted that the images and/or video clips of the same area captured by the different sensors 108 1-108 N can differ based on various factors, such as, but not limited to, weather conditions (e.g., fog, rain, snow on the road, etc.), time of day (e.g., an image captured at night is different from an image captured during the day), location of the sensor on the vehicle (e.g., sensors on a truck can be located higher than those on a sedan and can accordingly capture different views of the same section of the road), hardware capabilities of the sensors (e.g., sensors with different hardware capabilities can capture images with different resolutions), etc. The data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information that represents the area in optimal conditions].

In regard to claim 15, this claim is drawn to an apparatus corresponding to the display assembly of claim 2 wherein claim 15 contains the same limitations as claim 2 and is therefore rejected upon the same basis.

In regard to claim 17, this claim is drawn to an apparatus corresponding to the display assembly of claim 4 wherein claim 17 contains the same limitations as claim 4 and is therefore rejected upon the same basis.

In regard to claim 19, Shahraray in view of Miyajima discloses the image processing apparatus according to claim 15. Shahraray in view of Miyajima further discloses, 
	further configured to compare landscape images of the same route captured at different environmental visibilities [Shahraray ¶0037; system 400 selects relevant sensor data that is to be transmitted to a vehicle based on analysis of metadata associated with the received sensor data. Shahraray ¶0039; data selection component 412 is utilized to determine relevant data that is to be transmitted to a particular vehicle at a particular time. The data selection component 412 can select a portion of the sensor data 404 based on the metadata 406 associated with the portion of the sensor data 404. In one example, sensor data 404 related to a current location of a car (and/or a location that the car is approaching) can be selected.... , sensor data 404 recorded by high resolution (e.g., high definition (HD) video clips) sensors can be selected in response to determining that the sensors on the car have a lower resolution. Shahraray ¶0049;  determining how to combine sensor data received from multiple vehicles, selecting data that is to be transmitted to a vehicle, determining when to transmit the data to the vehicle, etc. can be facilitated via an automatic classifier system implemented by analysis component 802. Shahraray ¶0023; metadata associated with the first and second sensor data can be compared to determine whether the first sensor data satisfies the defined quality criterion. Miyajima ¶0046; scene matching unit 6 performs the pattern matching processing on the data for matching that is the image feature point data transmitted from the captured image processing unit 5, using, as the matching pattern, the reference data extracted from the reference data DB 92 based on the estimated vehicle position transmitted from the vehicle position determination unit 45. When the reference data matches the data for matching, the image-capturing position associated with the matching reference data is retrieved. Miyajima ¶0059; reference data may be associated with the above-described image-capturing situation information, a date on which the image is captured, a weather at the time of image capturing, and the like, in addition to the image-capturing position and the image-capturing direction].
	See claim 2 for motivation to combine. 

In regard to claim 20, Shahraray in view of Miyajima discloses the image processing apparatus according to claim 15. Shahraray further discloses, 
	further configured to adjust landscape images of the same route captured at different environmental visibilities [¶0042; object placement component 504 can determine a location on the windshield in a manner such that such the diver sees the objects overlaid with visual images through the windshield. Based on the placement of the objects, a rendering component 506 can present the objects via the selected display interface...  Sensors located inside the car (not shown) can monitor position, motion and/or gaze of an occupant's eyes to modify the placement of the objects, such the objects are accurately superimposed ¶0044; image or data (606 2) can be identically sized and/or an exact three-dimensional representation of the actual pothole (which may not be directly or completely visible to the driver at the current time/location). ¶0049; determining how to combine the enhanced view information received from another vehicle and the sensor data collected by sensors 106, when and/or where to display the combined data, when and what data to request from other vehicles, etc.].

Claims 3, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al. (US 2015/0145995) (hereinafter Shahraray) in view of Miyajima (US 2011/0246027) in view of Zhu (US 2018/0150972).

In regard to claim 3, Shahraray in view of Miyajima discloses the display assembly according to claim 2. Neither Shahraray nor Miyajima explicitly disclose, wherein the image processing apparatus further comprises an adjusting circuitry configured to adjust the real time position of the vehicle to the position where the first landscape image is captured when the comparator determines that the real time position of 
	wherein the image processing apparatus further comprises an adjusting circuitry configured to adjust the real time position [¶0031-¶0034; mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image] of the vehicle [¶0028; human operator operating a vehicle. ¶0041; wheeled, self-powered vehicle] to the position where the first landscape image is captured when the comparator determines that the real time position of the vehicle does not coincide with the position where the first landscape image is captured [¶0025;  comparing one or more images from its current location to one or more reference images showing a view from the ideal path...  comparing the position image with one or more reference images corresponding to the trajectory or position of the mobile robot; iv) the mobile robot determining an offset between the position image and the reference image by comparison of the images through identifying overlapping portions of the position and reference images; and v) the mobile robot matching the part of the position image that is identical to that of the reference image so the offset in X, Y, position (on an x-y coordinate system) and the angle therebetween are obtained. ¶0031-¶0034; mobile robot compares the position image with the reference image and adjusts the position image based on the comparison result so that the position image is overlapped with the image shown in same area in the reference image...  mobile robot judges whether the images in the same area of the reference image overlap with each other, the position image is compared with the reference image when the coincidence degree of the image in the same area of the position image and the reference image reaches a predetermined value, the images in the same area of the image overlap with each other... mobile robot calculates an offset of its position image and the reference image, to produce a position deflection that is used by the robot to alter its position to a position more closely match the reference image... robot judges whether the orientation of the trajectory reference point corresponding to the reference image is within the valid range of the shooting area corresponding to the position image. If not, the mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image].
	Specifically, Zhu discloses a robot that captures images of an environment. As noted above, the robot can be a vehicle and as noted in ¶0028 the robot is suitable for outdoor scenes with a surface to image (i.e. a road). As disclosed by Zhu, previously stored reference images of the robot navigating a reference route (similar to the "image library" of the instant application, the data store of Shahraray, and the reference images of Miyajima) can be compared to currently captured images wherein if the comparison shows that the robot has deviated from the reference route, the robot's position is adjusted to ensure the robot is back on the reference route (i.e. the position/route where the reference image was captured). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display assembly disclosed by Shahraray in view of Miyajima with the image comparison and control based thereon as disclosed by Zhu in order to ensure a vehicle stays on a predetermined desired route within an environment, even if the vehicle temporarily strays from said desired route [Zhu ¶0003-¶0008]. Specifically, both Shahraray and Miyajima disclose that a vehicle should stay on a certain route and Zhu discloses that the system can control a vehicle to ensure route following even if the vehicle strays temporarily from said route. Additionally although both Shahraray and Miyajima disclose matching a current image with database images, neither disclose what happens when a match is not found. One of ordinary skill in the art would readily recognize that the process of Zhu is an improvement as it allows for vehicle adjustment and position determination even if a reference image does not coincide completely with a currently captured image.

In regard to claim 11, Shahraray discloses a displaying method according to claim 10. Shahraray further discloses, wherein comparing, adjusting and synthesizing landscape images of the same route captured at different environmental visibilities comprises: 
	prestoring a first landscape image of a first route captured at a first environmental visibility [¶0038; Data aggregation component 204 can receive sensor data from one or more vehicles via most any communication network (e.g., cellular network). As an example, the sensor data can be received periodically, in real-time, on demand, in response to detecting an event, etc. In one example, the sensor data can include (or be appended with) metadata, for example, indicative of a timestamp and/or location at which the sensor data was captured... data aggregation component 204 can store the sensor data 404, metadata 406, and supplemental data 408 in data store 402. ¶0039; data selection component 412 can select a portion of the sensor data 404 ... sensor data 404 recorded at a time when weather conditions at the car's location are optimal]; 
	real timely shooting a second landscape image of the first route at a second environmental visibility [¶0034; current view captured by the sensors. ¶0025; image and/or video of the same road segment currently being captured by sensors 106. ¶0039; current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc.)], where the first environmental visibility is higher than the second environmental visibility [¶0039; sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc.) ¶0046; sensor data captured by sensors 108 can include data that cannot be captured by sensors 106 of the car 702 at the current time due to various factors such as, but not limited to, obstacles that block a view of the sensors 106, low visibility conditions, hardware capabilities of the sensors 106, position of the sensors 106, sensors 106 have malfunctioned or are not operating properly, etc.]; 
	comparing, so as to judge whether a real time position of the vehicle coincides with a position where the first landscape image is captured  [¶0029-¶0030; images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors 108 1-108 N when the vehicles 104 1-104 N travel within the given area... determining that the Vehicle 1 (102) is within a specified distance from the area and/or approaching the area]; 
	synthesizing the first landscape image and the second landscape image into the actual landscape image at the first environmental visibility [¶0041;  view enhancement component 502 can enhance sensor data from the sensors 106 with one or more objects determined based on the enhanced view information received from the data reception component. For example, during low visibility conditions, a pothole on the road may not visible in the video data captured via sensors 106 (and/or to the naked eye). In this example scenario, data regarding the pothole received from the enhanced view information can be added to the sensor data by the view enhancement component 502. ¶0049; determining how to combine the enhanced view information received from another vehicle and the sensor data collected by sensors 106. ¶0050; presentation data that combines the enhanced view information received from another vehicle and the sensor data collected by sensors 106, when and/or where to display the presentation data, when and/or what data to request for from other vehicles (e.g., automatically requesting for a day view of the road in response to low light/low visibility conditions being detected), etc.] and sending the actual landscape image to the vehicle display screen [¶0027; the enhanced view of the road containing information that is not visible to the naked eye (and/or the sensors 106) can be displayed via a display device (e.g., on the dashboard) and/or superimposed on a display surface, such as, but not limited to, a windshield, a minor, a side/rear window, etc.], when the real time position of the vehicle coincides with the position where the first landscape image is captured [¶0030; data transfer component 206 can transfer the enhanced view information associated with a specific area in response to determining that the Vehicle 1 (102) is within a specified distance from the area and/or approaching the area. ¶0039; sensor data 404 related to a current location of a car (and/or a location that the car is approaching) can be selected]; and 
	Shahraray does not explicitly disclose comparing the first landscape image and the second landscape image, so as to judge whether a real time position of the vehicle coincides with a position where the first landscape image is captured. However Miyajima discloses,
	comparing the first landscape image and the second landscape image [¶0026-¶0028; reference image data becomes the reference data associated with the image-capturing position, that is, the specific position and the target vehicle movement amount...  actually-captured image, which is obtained by capturing an image of a scene using the vehicle-mounted camera, and the image-capturing position and the image-capturing direction of the actually-captured image, which are used to extract the reference data from the reference data DB 92, are input (step 11)...  set of the reference data associated with the image-capturing positions (the specific positions) in the error range is extracted from the reference data DB 92 as a matching candidate reference dataset... Each reference data included in the extracted matching candidate reference dataset is set as the pattern, and the processing of pattern matching between each pattern and the data for matching generated from the actually-captured image is performed as the scenic image recognition (step 14)], so as to judge whether a real time position of the vehicle coincides with a position where the first landscape image is captured [¶0028; When the reference data, which is set as the pattern, matches the data for matching (step 15), the image-capturing position associated with the reference data that matches the data for matching is retrieved... retrieved image-capturing position is determined to be a formal vehicle position, instead of the estimated vehicle position (step 17). ¶0046; scene matching unit 6 performs the pattern matching processing on the data for matching that is the image feature point data transmitted from the captured image processing unit 5, using, as the matching pattern, the reference data extracted from the reference data DB 92 based on the estimated vehicle position transmitted from the vehicle position determination unit 45. When the reference data matches the data for matching, the image-capturing position associated with the matching reference data is retrieved. The retrieved image-capturing position is transmitted to the vehicle position determination unit 45, as the vehicle position. ¶0010; matching is sequentially repeated between the reference data and the captured image that is obtained while the vehicle is actually traveling, and the reference data associated with the specific position and the target vehicle movement amount matches the captured image, it is possible to recognize the appropriate target vehicle movement amount of the vehicle at the specific position. Also, because the vehicle position is determined based on the image recognition of the captured image of an ordinary scene, the determination of the vehicle position is not influenced by road conditions].  
	See claim 2 for elaboration on Miyajima. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Shahraray with the image comparison as disclosed by Miyajima in order to provide and improved position estimation for the vehicle [Miyajima ¶0012, ¶0049] as well as improved vehicle navigation by providing target steering and other target vehicle parameters which assist a vehicle in maintaining a desired route [Miyajima ¶0033, ¶0054]. Specifically, although Shahraray discloses detecting an estimated position of 
	Neither Shahraray nor Miyajima explicitly disclose adjusting the real time position of the vehicle to the position where the first landscape image is captured, when the real time position of the vehicle does not coincide with the position where the first landscape image is captured. However Zhu discloses, 
	adjusting the real time position  [¶0031-¶0034; mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image] of the vehicle [¶0028; human operator operating a vehicle. ¶0041; wheeled, self-powered vehicle] to the position where the first landscape image is captured, when the real time position of the vehicle does not coincide with the position where the first landscape image is captured [¶0025;  comparing one or more images from its current location to one or more reference images showing a view from the ideal path...  comparing the position image with one or more reference images corresponding to the trajectory or position of the mobile robot; iv) the mobile robot determining an offset between the position image and the reference image by comparison of the images through identifying overlapping portions of the position and reference images; and v) the mobile robot matching the part of the position image that is identical to that of the reference image so the offset in X, Y, position (on an x-y coordinate system) and the angle therebetween are obtained. ¶0031-¶0034; mobile robot compares the position image with the reference image and adjusts the position image based on the comparison result so that the position image is overlapped with the image shown in same area in the reference image...  mobile robot judges whether the images in the same area of the reference image overlap with each other, the position image is compared with the reference image when the coincidence degree of the image in the same area of the position image and the reference image reaches a predetermined value, the images in the same area of the image overlap with each other... mobile robot calculates an offset of its position image and the reference image, to produce a position deflection that is used by the robot to alter its position to a position more closely match the reference image... robot judges whether the orientation of the trajectory reference point corresponding to the reference image is within the valid range of the shooting area corresponding to the position image. If not, the mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image].
	See claim 3 for elaboration on Zhu. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Shahraray in view of Miyajima with the image comparison and control based thereon as disclosed by Zhu in order to ensure a vehicle stays on a predetermined desired route within an environment, even if the vehicle temporarily strays from said desired route [Zhu ¶0003-¶0008]. Specifically, both Shahraray and Miyajima disclose that a vehicle should stay on a certain route and Zhu discloses that the system can control a vehicle to ensure route following even if the vehicle strays temporarily from said route. Additionally although  both Shahraray and Miyajima disclose matching a current image with database images, neither disclose what happens when a match is not found. One of ordinary skill in the art would readily recognize that the process of Zhu is an improvement as it allows for vehicle adjustment and position determination even if a reference image does not coincide completely with a currently captured image.

In regard to claim 12, Shahraray in view of Miyajima in view of Zhu discloses the displaying method according to claim 11. Shahraray in view of Miyajima in view of Zhu further discloses, wherein prestoring the first landscape image of the first route captured at a first environmental visibility further comprises: 
	prestoring landscape images of a plurality of second routes captured at the first environmental visibility [Shahraray ¶0029; images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors 108 1-108 N when the vehicles 104 1-104 N travel within the given area. It can be noted that the images and/or video clips of the same area captured by the different sensors 108 1-108 N can differ based on various factors, such as, but not limited to, weather conditions (e.g., fog, rain, snow on the road, etc.), time of day (e.g., an image captured at night is different from an image captured during the day), location of the sensor on the vehicle (e.g., sensors on a truck can be located higher than those on a sedan and can accordingly capture different views of the same section of the road), hardware capabilities of the sensors (e.g., sensors with different hardware capabilities can capture images with different resolutions), etc. Shahraray ¶039; sensor data 404 recorded at a time when weather conditions at the car's location are optimal (e.g., maximum visibility) can be selected in response to determining that the current weather conditions at the car's location a not optimal (e.g., low visibility, snow/ice on the roads, etc.). Miyajima ¶0059; reference data stored in the reference data DB 92 is associated with the image-capturing position and the image-capturing direction (the direction of the optical axis of the camera). The reference data may be associated with the above-described image-capturing situation information, a date on which the image is captured, a weather at the time of image capturing, and the like, in addition to the image-capturing position and the image-capturing direction. Miyajima ¶0043;  route guidance unit 33 is a processing unit that performs computation processing for providing appropriate route guidance to a driver in accordance with the route from the departure point to the destination, which is retrieved by the route search unit 32 as a result of searching]; and wherein the method further comprises: 
	real timely positioning the vehicle to obtain a positioning result [Shahraray ¶0030; Location data associated with the Vehicle 1 (102) can be determined based on global positioning system (GPS) data and/or route data received from a navigation module onboard the Vehicle 1 (102). Miyajima ¶0044; vehicle position detection module 4 corrects the estimated vehicle position based on the vehicle position determined by the scenic image recognition using the estimated vehicle position]; and 
	selecting the first landscape image from the prestored landscape images when the positioning result indicates that the vehicle runs on the first route [Shahraray ¶0034-¶0035; In response to receiving the query, the network server(s) 202 can locate enhanced view information associated with the current, expected, and/or predicted location of Vehicle 1 (102) (e.g., received from the sensors one or more vehicles) and provide the enhanced view information to the data reception component 112. Miyajima ¶0025;  data for a database that is searchable using the image-capturing position and/or the image-capturing direction as a search condition, that is, the reference data is generated (step 08). Miyajima ¶0045; image-capturing situation information generation unit 7 obtains the area attribute of an area where the vehicle is currently traveling, by searching the database 9 using the coordinates of the vehicle position transmitted from the vehicle position determination unit 45 as a search condition].
	See claim 4 for elaboration. See claim 11 for motivation to combine. 

In regard to claim 16, this claim is drawn to an apparatus corresponding to the display assembly of claim 3 wherein claim 16 contains the same limitations as claim 3 and is therefore rejected upon the same basis.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al. (US 2015/0145995) (hereinafter Shahraray) in view of Miyajima (US 2011/0246027) in view of Kussel (US 2014/0232872).

In regard to claim 6, Shahraray in view of Miyajima discloses the display assembly according to claim 2. Neither Shahraray nor Miyajima explicitly disclose, wherein the image synthesizer is configured to supplement a brightness and colorfulness of the actual landscape image at the first environmental visibility. However Kussel discloses, 
	wherein the image synthesizer is configured to supplement a brightness and colorfulness of the actual landscape image at the first environmental visibility [¶0024-¶0025;  amplifying the contrast details in the captured images by generating a pseudo HDR image out of current and historical image components by tone mapping... At every loop the historically (previously enhanced) image (Imageh(t0−n))) passes two individual image transfer functions and then becomes superpositioned (or mapped, merged, blended or stacked) by the currently captured frame (Image t0)). This tone mapping method is called image stacking, exposure fusion or exposure blending. The mapping ratio of how much of the historical image (Imageh(t0−n))) becomes kept and how much of the current image (Image t0)) becomes mapped in is freely selectable between 0 and 1... mapping/stacking an illumination reduced image scene (currently captured images) on top of a contrast enhanced image (historical image), the dynamic range of the image increases as to be seen in FIGS. 3( a) and 3(b). Overexposed areas appear less bright and underexposed more bright which leads to acknowledge details in the scene easier (see FIG. 7)  Overexposed areas appear less bright and underexposed more bright which leads to acknowledge details in the scene easier (see FIG.7). ¶0022; Obstacles or pedestrians that are in the way or path of the vehicle or tend to step into the path of the vehicle may be highlighted].
	As disclosed by Kussel, tone mapping (which is well-known in the art as mapping one set of colors to another to approximate the appearance of high-dynamic range images) is performed using previously captured historical images. Historically enhanced images are used to map/merge/blend/stack (i.e. "supplement") the currently captured image wherein the resulting image has improved dynamic range and areas with increased brightness. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display assembly disclosed by Shahraray in view of Miyajima with the supplementing as disclosed by Kussel in order to generate improved images for driver assistance, even in limited visibility conditions [Kussel ¶0023-¶0025]. 

In regard to claim 18, Shahraray in view of Miyajima discloses the image processing apparatus according to claim 15. Shahraray further discloses, 
	wherein each of the first landscape image and the second landscape image is a landscape picture sequence or a landscape video sequence [¶0029; images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors 108 1-108 N when the vehicles 104 1-104 N travel within the given area. It can be noted that the images and/or video clips of the same area captured by the different sensors 108 1-108 N can differ based on various factors, such as, but not limited to, weather conditions (e.g., fog, rain, snow on the road, etc.), time of day (e.g., an image captured at night is different from an image captured during the day), location of the sensor on the vehicle (e.g., sensors on a truck can be located higher than those on a sedan and can accordingly capture different views of the same section of the road), hardware capabilities of the sensors (e.g., sensors with different hardware capabilities can capture images with different resolutions), etc. The data aggregation component 204 can combine images and/or videos received from the different sensors 108 1-108 N to generate enhanced view information that represents the area in optimal conditions]. 
	Neither Shahraray nor Miyajima explicitly disclose wherein the image synthesizer is configured to supplement a brightness and colorfulness of the actual landscape image at the first environmental visibility. However Kussel discloses, 
wherein the image synthesizer is configured to supplement a brightness and colorfulness of the actual landscape image at the first environmental visibility [¶0024-¶0025;  amplifying the contrast details in the captured images by generating a pseudo HDR image out of current and historical image components by tone mapping... At every loop the historically (previously enhanced) image (Imageh(t0−n))) passes two individual image transfer functions and then becomes superpositioned (or mapped, merged, blended or stacked) by the currently captured frame (Image t0)). This tone mapping method is called image stacking, exposure fusion or exposure blending. The mapping ratio of how much of the historical image (Imageh(t0−n))) becomes kept and how much of the current image (Image t0)) becomes mapped in is freely selectable between 0 and 1... mapping/stacking an illumination reduced image scene (currently captured images) on top of a contrast enhanced image (historical image), the dynamic range of the image increases as to be seen in FIGS. 3( a) and 3(b). Overexposed areas appear less bright and underexposed more bright which leads to acknowledge details in the scene easier (see FIG. 7)  Overexposed areas appear less bright and underexposed more bright which leads to acknowledge details in the scene easier (see FIG.7). ¶0022; Obstacles or pedestrians that are in the way or path of the vehicle or tend to step into the path of the vehicle may be highlighted].
	See claim 6 for elaboration on Kussel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Shahraray in view of Miyajima with the supplementing as disclosed by Kussel in order to generate improved images for driver assistance, even in limited visibility conditions [Kussel ¶0023-¶0025].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al. (US 2015/0145995) (hereinafter Shahraray) in view of Miyajima (US 2011/0246027) in view of Gurevich et al. (US 2012/0224060) (hereinafter Gurevich).

In regard to claim 8, Shahraray in view of Miyajima discloses the display assembly according to claim 4. Although both Shahraray and Miyajima disclose positioning systems, as neither Shahraray nor Miyajima elaborate on where the positioning systems are located, neither explicitly disclose, wherein the positioning circuitry is disposed at a central position of the vehicle. However Gurevich discloses,
	wherein the positioning circuitry [¶0039; “location sensing device” is a device that produces data pertaining to the position or orientation of a motor vehicle, and may be without limitation a global positioning system (GPS) receiver, an inertial measurement system such as an accelerometer or a gyroscope, a visual measurement system such as a camera, or a geospatial information system (GIS). ¶0073] is disposed at a central position of the vehicle [¶0051; GPS receiver 901 that provides navigational data and a navigation database 902 that contains GPS position data of navigational nodes... four components feed into a processing unit 905, which is typically mounted behind the center console. Fig.3Al processing units, GPS, etc. within the center console of the vehicle].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display assembly disclosed by Shahraray in view of Miyajima with the processing circuitry at a central position in the vehicle as disclosed by Gurevich in order to allow for a single processing unit to perform all the necessary tasks [Gurevich ¶0051] as well as hiding the processing system in a discrete location, which can improve the look of the system and provide reduced driver distractions [Gurevich ¶0043]. 

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al. (US 2015/0145995) (hereinafter Shahraray) in view of Miyajima (US 2011/0246027) in view of Zhu (US 2018/0150972) in view of Kussel (US 2014/0232872).

In regard to claim 13, Shahraray in view of Miyajima in view of Zhu discloses the displaying method according to claim 11. Neither Shahraray nor Miyajima nor Zhu explicitly disclose, wherein synthesizing the first landscape image and the second landscape image into the actual landscape image at the first environmental visibility and sending the actual landscape image to the vehicle display screen further comprises supplementing a brightness and colorfulness of the actual landscape image at the first environmental visibility. However Kussel discloses, 
	wherein synthesizing the first landscape image and the second landscape image into the actual landscape image at the first environmental visibility and sending the actual landscape image to the vehicle display screen [¶0023-¶0024; present invention provides enhanced image quality of visible spectrum cameras, especially the dynamic range of the resulting image, so that the driver assist system algorithms can work properly and/or display the processed image to the driver as an improvement to his or her view in such limited visibility conditions... amplifying the contrast details in the captured images by generating a pseudo HDR image out of current and historical image components by tone mapping] further comprises supplementing a brightness and colorfulness of the actual landscape image at the first environmental visibility [¶0024-¶0025;  amplifying the contrast details in the captured images by generating a pseudo HDR image out of current and historical image components by tone mapping... At every loop the historically (previously enhanced) image (Imageh(t0−n))) passes two individual image transfer functions and then becomes superpositioned (or mapped, merged, blended or stacked) by the currently captured frame (Image t0)). This tone mapping method is called image stacking, exposure fusion or exposure blending. The mapping ratio of how much of the historical image (Imageh(t0−n))) becomes kept and how much of the current image (Image t0)) becomes mapped in is freely selectable between 0 and 1... mapping/stacking an illumination reduced image scene (currently captured images) on top of a contrast enhanced image (historical image), the dynamic range of the image increases as to be seen in FIGS. 3( a) and 3(b). Overexposed areas appear less bright and underexposed more bright which leads to acknowledge details in the scene easier (see FIG. 7)  Overexposed areas appear less bright and underexposed more bright which leads to acknowledge details in the scene easier (see FIG.7). ¶0022; Obstacles or pedestrians that are in the way or path of the vehicle or tend to step into the path of the vehicle may be highlighted].
	See claim 6 for elaboration on Kussel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Shahraray in view of Miyajima in view of Zhu with the supplementing as disclosed by Kussel in order to generate improved images for driver assistance, even in limited visibility conditions [Kussel ¶0023-¶0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 18, 2021